DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9, 12-20 are objected to because of the following informalities: The preamble “An optical device according to claim “should be “The optical device according to claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 18-20is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwalenberg, US 10502392 B2.

Regarding claim 1, Schwalenberg discloses “An optical device (3 (includes 3a and 3b), Fig. 1) for modifying light distribution, the optical device being made of transparent material (the optical device allows light to pass through) and comprising: - a center section (3a, Fig. 2) comprising a lens portion (col. 10, line 29) for modifying distribution of a first part of light (21a, Fig. 2)emitted by a light source when the light source is located symmetrically with respect to a geometric optical axis (5, Fig. 1) of the optical device, and - a peripheral section (3b, Fig. 2)) 
Regarding claim 2, Schwalenberg discloses the invention of claim 1, as cited above, and further discloses “the center section is substantially rotationally symmetric with respect to the geometric optical axis (seen in Fig. 1 and 6), and tops of the ridges touch, as tangents, to a geometric conical surface substantially rotationally symmetric with respect to the geometric optical axis (seen in Fig. 1, 2, and 6, the ridges are along an imaginary cone shape).
Regarding claim 3, Schwalenberg discloses the invention of claim 2, as cited above, and further discloses “a cone angle of the geometric conical surface is in a range from 30 degrees to 90 degrees (seen in Fig. 2).”
Regarding claim 4, Schwalenberg discloses the invention of claim 1, as cited above, and further discloses “cross-sections of the ridges are substantially V-shaped (seen in Fig. 4B).”
Regarding claim 5, Schwalenberg discloses the invention of claim 4, as cited above, and further discloses “an angle between the side surfaces of each of the ridges is in a range from 55 degrees to 70 degrees (col. 8, ln. 1-3).”
Regarding claim 8, Schwalenberg discloses the invention of claim 1, as cited above, and further discloses “a light egress surface of the lens portion is convex (seen in Fig. 2).”
Regarding claim 9, Schwalenberg discloses the invention of claim 1, as cited above, and further discloses “the transparent material is one of the following: acrylic plastic, polycarbonate, optical silicone, glass (col. 2, ln. 44-46).”
Regarding claim 10, Schwalenberg discloses “a light source (2, Fig. 2) and An optical device (3 (includes 3a and 3b), Fig. 1) for modifying light distribution, the optical device being made of transparent material (the optical device allows light to pass through) and comprising: - a center section (3a, Fig. 2) comprising a lens portion (col. 10, line 29) for modifying distribution of a first part of light (21a, Fig. 2) emitted by a light source when the light source is located symmetrically with respect to a geometric optical axis (5, Fig. 1) of the optical device, and - a peripheral section (3b, Fig. 2)) surrounding the center section and comprising a conical surface (7, Fig. 1) for modifying distribution of a second part (21b, Fig. 2) of the light emitted by the light source, wherein the conical surface comprises ridges (7, Fig. 1)) in which total internal reflection takes place when a light beam arrives, from the light source, at one of side surfaces (seen in Fig. 4A and 4B) of each ridge, and surface penetration takes place when the reflected light beam arrives at another one of the side surfaces of the ridge under consideration (seen in Fig. 4B, the beam penetrates a surface of the ridge), the conical surface intersecting a geometric plane perpendicular to the geometric optical axis of the optical device along a closed path having a cogged shape (seen in Fig. 1, 2, and 6; “cogged shape” interpreted as a gear like shape with teeth).
Regarding claim 11, Schwalenberg discloses “a mold having a form suitable for manufacturing, by mold casting a transparent piece (col. 2, ln. 36-39) constituting An optical device (3 (includes 3a and 3b), Fig. 1) - a center section (3a, Fig. 2) comprising a lens portion (col. 10, line 29) for modifying distribution of a first part of light (21a, Fig. 2) emitted by a light source when the light source is located symmetrically with respect to a geometric optical axis (5, Fig. 1) of the optical device, and - a peripheral section (3b, Fig. 2)) surrounding the center section and comprising a conical surface (7, Fig. 1) for modifying distribution of a second part 
Regarding claims 12 and 13, Schwalenberg discloses the invention of claims 2 and 3, as cited above, respectively, and further discloses “cross-sections of the ridges are substantially V-shaped (seen in Fig. 4B).”
Regarding claims 18-20, Schwalenberg discloses the invention of claims 2-4, as cited above, respectively, and further discloses “a light egress surface of the lens portion is convex (seen in Fig. 2).”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwalenberg in view of Lin US 9640741 B1.
Regarding claim 6, Schwalenberg discloses the invention of claim 1, as cited above, except “the optical device comprises a flange section for mechanically supporting the center section and the peripheral section, the flange section being, in a direction of the geometric optical axis, between the conical surface and a light egress surface of the lens portion.”
Lin discloses a lens with a conical surface (13, Fig. 2) and a light egree surface (14, Fig. 2) and a flange section for mechanically supporting the lens (20, Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a flange section, such as taught by Lin, to the optical device, as taught by Schwalenberg. One of ordinary skill in the art would have been motivated to include a flange for acting as a supporting wall (Lin, col. 3, ln. 62-67), providing a mounting structure for the lens to be held in relation to a substrate.
Regarding claim 7, Schwalenberg in view of Lin discloses the invention of claim 6, as cited above, and further discloses “a light egress surface of the lens portion is convex (seen in Schwalenberg Fig. 2).”
Regarding claims 14-17, Schwalenberg discloses the invention of claims 2-5, as cited above, respectively, except “the optical device comprises a flange section for mechanically supporting the center section and the peripheral section, the flange section being, in a direction of the geometric optical axis, between the conical surface and a light egress surface of the lens portion.”
Lin discloses a lens with a conical surface (13, Fig. 2) and a light egree surface (14, Fig. 2) and a flange section for mechanically supporting the lens (20, Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a flange section, such as taught by Lin, to the optical device, as taught by Schwalenberg. One of ordinary skill in the art would have been motivated to include a flange for acting as a supporting wall (Lin, col. 3, ln. 62-67), providing a mounting structure for the lens to be held in relation to a substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lotfi et al., US 2020/0232624 A1 discloses a lens with a TIR outer portion with ridges and a refractive inner portion
Liu et al., US 2019/0360664 A1 discloses a lens with a TIR outer portion with ridges and a refractive inner portion
Dross, US 2018/0074232 A1 discloses a lens with a TIR outer portion with ridges and a refractive inner portion (Fig. 6)
Wang He, US 8979328 B2 discloses a lens with a side portion with ridges (Fig. 4)
Broughton, US 2014/0085905 A1 discloses a lens with TIR ridges that can have the angle changed to allow more light to go through (Fig. 16-17)
Minano et al., US 8094393 B2 discloses a lens with side ridges (Fig. 43)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL CHIANG/ Patent Examiner, Art Unit 2875                                

/Britt D Hanley/Primary Examiner, Art Unit 2875